                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 ROBERT PARKMAN,                              :
      Plaintiff,                              :          No. 3:19-cv-1575 (KAD)
                                              :
         v.                                   :
                                              :
 JOHN DOE, et al.,                            :
      Defendants.                             :
                                              :


                                  INITIAL REVIEW ORDER

Preliminary Statement

       Plaintiff, Robert Parkman (“Parkman”), currently confined at Brooklyn Correctional

Institution in Brooklyn, Connecticut, filed this complaint pro se under 42 U.S.C. § 1983 alleging,

inter alia, violation of his due process rights. Parkman names two defendants, State of

Connecticut Superior Court GA 14 Court Operations John Doe and Commissioner of Correction

Rollin Cook. He challenges his violation of probation adjudication and his subsequent

placement in a sex offender treatment unit at the Department of Correction. Parkman seeks

damages and unspecified injunctive relief. The complaint was received on October 7, 2019, and

Parkman’s motion to proceed in forma pauperis was granted on October 17, 2019.

Standard of Review

       Under section 1915A of title 28 of the United States Code, the Court must review

prisoner civil complaints and dismiss any portion of the complaint that is frivolous or malicious,

that fails to state a claim upon which relief may be granted, or that seeks monetary relief from a

defendant who is immune from such relief. Id. In reviewing a pro se complaint, the Court must
assume the truth of the allegations, and interpret them liberally to “raise the strongest arguments

[they] suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). see also Tracy v.

Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants). Although detailed allegations are not required, the complaint must include sufficient

facts to afford the defendants fair notice of the claims and the grounds upon which they are based

and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570.

Allegations

        On August 2, 2016, Parkman appeared in Hartford Superior Court, GA 14, for a violation

of probation hearing. Doc. No. 1 ¶ 1. Parkman met with a court-appointed lawyer and explained

that he did not have “sex offender probation.” Id. The lawyer advised Parkman that if he pled

guilty to the violation, he would be released. Id. Parkman alleges that, due to a conflict of

interest, the lawyer was representing the court rather than Parkman. Id. The judge determined

that Parkman had violated probation by not complying with “sex offender S.M.U. unit,” a

condition that was not part of the original plea agreement. Id.

        Parkman states that he was confused during the plea canvas but pleaded as his attorney

recommended, assuming he would then be released. Id. ¶ 2. The judge belittled Parkman “as if

[he] was the problem” and said that Parkman would be taking a ride. Id. Parkman was

sentenced to a sex offender unit for treatment and is now confined at Brooklyn Correctional

Institution. Id. Parkman was not told that he would be confined if he pleaded guilty. Id. ¶ 3. He

                                                   2
takes issue with the Court’s conduct and the canvas at this plea.

          Discussion

          Parkman alleges that his sentence violates due process and is illegal because confinement

in the sex offender unit violates his right to be free from double jeopardy. Id. ¶¶ 6-7. He also

asserts that the state court cannot modify the conditions of his probation without a hearing and a

showing of good cause. Id. ¶ 5.

          Parkman seeks damages and unspecified injunctive relief. First, if the injunctive relief

includes a release from custody, it is not cognizable in a §1983 action. It is well established that

where a state prisoner challenges the fact of his imprisonment and seeks relief in the form of an

order for his immediate or speedier release from custody, he cannot bring suit under 42 U.S.C. §

1983; he must file a petition for writ of habeas corpus. Preiser v. Rodriguez, 411 U.S.475, 500

(1973).

          Nor are Parkman’s claims for damages cognizable in this action. In Heck v. Humphrey,

512 U.S. 477 (1994), the Supreme Court held that in order for a prisoner to recover damages

under section 1983 arising out of an unconstitutional conviction or imprisonment, he “must

prove that the conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87. When

evaluating such a claim, “the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can show that the conviction or sentence has

already been invalidated.” Id. at 487. Further, in Wilkinson v. Dotson, 544 U.S. 74 (2005), the

                                                   3
Supreme Court explained that a §1983 action is barred regardless of the relief sought if success

in the lawsuit would necessarily establish the invalidity of confinement or the duration of that

confinement. Id. at 81-82.

       Parkman alleges that he was found to have violated his probation for failure to comply

with conditions relating to sex offender treatment and he was returned to prison in a sex offender

unit when sex offender treatment was not a condition of his probation. In order to prevail on this

claim, the trier of fact would have to find that Parkman’s violation of probation adjudication and

sentence to a sex offender treatment unit violated the Double Jeopardy Clause, or that imposition

of this condition was an improper modification of his probationary sentence. Such a finding

would necessarily imply the invalidity of the probation revocation proceeding. See, e.g., Cougle

v. County of DeSoto, Miss., 303 F. App’x 164, 165 (5th Cir. 2008) (affirming grant of summary

judgment under Heck where complaint challenging search and arrest would necessarily imply

invalidity of revocation of probation); Williams v. Texas Criminal Dist. Court No. 3, No. 4:14-

CV-863-A, 2014 WL 7398947, at *2 (N.D. Tex. Dec. 30, 2014) (dismissing as frivolous under

Heck a claim challenging validity of probation revocation); Wilson v. Satori, No. 11-1400, 2012

WL 4111650, at *3 (W.D. Pa. Aug. 16, 2012) (dismissing complaint because plaintiff had not

pleaded that his probation revocation had been called into question), report and recommendation

adopted by, 2012 WL 4111697 (W.D. Pa. Sept. 18, 2012); see also, e.g., Morse v. Nelson, No. ,

2010 WL 466157, at *3 (D. Conn. Feb. 9, 2010) (applying Heck requirement to revocation of

parole).

       As Parkman does not allege facts suggesting that his probation revocation proceeding has

been declared invalid under one of the criteria set forth in Heck, his claims are dismissed

                                                 4
pursuant to 28 U.S.C. § 1915A(b)(1).

       The Court will not construe this complaint as a habeas petition filed pursuant to 28

U.S.C. § 2254 to challenge the revocation of probation. Before filing a petition for writ of

habeas corpus, the petitioner must exhaust his state court remedies. See O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). To do this, Parkman must raise his claims before the highest state

court. See Bossert v. Walker, 41 F.3d 825, 828 (2d Cir. 1994), cert. denied, 514 U.S. 1054

(1995). Parkman alleges that he has been pursuing this issue in the Connecticut Superior Court.

Doc. No. 1 ¶ 4. He does not allege that he has brought the issue to the Connecticut Appellate

Court or Connecticut Supreme Court. Thus, he does not appear to have exhausted his state court

remedies and this Court will not consider the complaint as a petition for writ of habeas corpus.

Orders

       For all the foregoing reasons, the complaint is DISMISSED pursuant to 28 U.S.C. §

1915A(b)(1). The Clerk is directed to enter judgment and close this case.

       SO ORDERED at Bridgeport, Connecticut, this 18th day of October 2019.

                                             /s/
                                             Kari A. Dooley
                                             United States District Judge




                                                5
